OFFICE    OF THE ATTORNEY        GENERAL   OF TRXAS
                                   AUSTIN




Xonorable     B. L.   klllolit
countyAttorney
Ste_ahenr Qounty
Brookenrldge , Toxaa

Dear Slrr




                          oh eai#eI thero.
       hae baea the graatioe. lri retoral oouotlen to try
       tirrrt otter&era on Beb~ohesL* of lerm tbaa 88.00
       in the jutMoe oourtr. Xr this true?
                would appreoiatr
               *I                your adtfee on the matter,
       and if  It Ir permirribla ts try au& a aam in th@
       jutxtioe court would Uke to know St.?
Eon. R. L. Elliott,   page R


      Seation 4 of hrticle 587b, Vernon* e Annotated Penal
Code, (a portion of the law oonewmly known aa the *hot shook
law”) reeds aa foll0waI
             “Sec. 4.   i%r the iiret    conriotlcn   for e
      violation    of eections 1, t, or 3 OS this Aot, in
      the evant the chook, draft, or order given on any
      bank, parson, firm, or corporation,         is Five Dollar8
      ($5) or less,    the punlmhment shell be by imprlaon-
      msnt ia the oounty jell not exoeeding two 7eare,
      or by a fine not araeodlc~ Two Rundrad Dollare
      ttiiao).    Fcr the first conviction     for a violation
      of sections    1, 3, or 9 of this Aat, in the event
      the cheek, draft, or order giver! on any bsnk, per-
      son, firui or corporation,     1.8 in exaeas of Pit0
      Dollars ($5) , but leas thaa Hrtp Dollare, (baa) ,,
      punlehment shall be by imprisonment in the oouuty
      jell not eroeedlng two years, or by a fiue hot ex-
      ceeding Pive tiundrad Dollars ($300).
                                                                    .
             “If it be shown oa the trial of a ease ln-
      volvlng a violation    of seotlaas 1, 8, or 5 OS thtr
      Aat in which the aheck, draft, or order given on
      any bank, permon, firm or corporation,    Is leas
      than rirty Dollars (&Sol, that the aeenam        has
      been onea before conviatsd of the came offmae,       he
      shall, on his seoond oonvlotian,    be puh%ehed by
      aonrinenemt in the oounty jail for not leer than
      thirty    (30) days nor mDre than two (E) warm.
            “If it be ahowh upon the trim1 of a 6a8e ln-
      valving a violation  0r eentione 1 2, or !I of t&i8
      Act that the defendant has two (5! or zaore time
      before baen OOAViOted of the sap’.8 offOnS0, re$ard-
      laes or the amouat of the oheak, draft or ordox
      involved in the tirst two (E) oonvietlone,    upoq
      the third or any subsequent oonviotlon,    the puntrh-
      mot shall ba by oohf!.neamt in the peenitentia
      for not lass than two (8) nor more thsn ten (107
      years.
            “For the first  wnviotion    for a violation of
      reations 1, 8, or 3 of this    kot, in the erect the
      oheok, araft or order given upon sny bank, per0on.
      ~firfm or wrporetion,  is in the amouat of Fifty
      Dollars ($50) or more, punishmeat shall be by aon-
      rinement in the paltentlery     for not lose then two
       (2) years nor xaora thsn tm (10) years.”
Bon. R. L. Ullott,    page 3


       Article    00, Yarnon' annotated    Texar Code of Orlminal
i+oceaure,    reeds as Pollc~rs:
            “Zustiasa of tha peaoe shall have jurladiotion
      In orileinel casas mhere the fine to be i,mpo8eU by
      law msp not exoeed two hundred dollars."
      JQ-tlale 56, V%rnon*c &notated       Taxes Code of CrImInal
Prooadure, reads as follows:
             "The oounty oourt8 rhallhave   origfnal  jurlr-
      dlotlon of all mIsdemeanora of which exoluoive
      orQIna1 jurisdiction     ia not given to the jastioe
      court, and tian the fine to be Imposed shell eroeed
      two hundred dcllers.”
      The mesa cjf Saieddlck vs. Etate, 4 Cr. 8. Me, hold8 that
oounty aourte have jurlsdlotlon    a? risdemeanoru wh8re 8 S8rt of
the punimhmant presoribed    Is Imprironment in the eoaatf jail.
      The aourte have repeatedly  held that jnetloe ooutt8
have no jurloiliotlon to rPn8xiy determine eny eriaiaal 8etloa
*en any portion of the punirhmeut pre8arIbed by l.sni ir IWWI-
ronment ior say length of time.   ike the tollowin&oarerl
            Tuttle VII. &ate,   1 Cr. B. 304;
            BIllIngaley  vm. State, 5 Cr. E.~'bWbi
            Vecker f8. 5tate, 4 Or, h. '5541~
            Iaoob8 08. State, 55 Dr. R. 41Oi.
            Ex Perte EaGrew, 40 F. 478;
            &ate vs. &whous, 41 T. lG5;
            Xx I’rrte Fhilllps,  Eli S. u. ai%.

       You am, therefore,  rerpeotfully  advi88d t&et lb 18 th8
opinion of thlr Department that ths jusbfaa bourt has no jtUi8-
diction of'the offenaar inquired about.     M.sdemeanor "hot ohaok”
oars%8 should be tried In the county court.    Felony "hot oheok”
oa8e8 8hould be triad in the dI8trIot   oourt.
                                    V6rg    truly   yours

                                ATTOWm GghERAL OF %X.!L.S